Citation Nr: 0900370	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran disagreed with the 
above rating decision in March 2006.  He was issued a 
statement of the case in August 2006.  He perfected his 
appeal in September 2006.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2008. 

In a December 2006 statement, the veteran raised the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for neck disability.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the hepatitis C he developed is 
etiologically related either to inoculations he received 
through the use of jet injectors in service, or through 
unprotected sexual intercourse while on active duty.  He 
denies ever having used illicit drugs.

The service treatment records show he had a tattoo at service 
entrance.  A February 1968 treatment note records the 
veteran's admission that he used heroin, although not since 
January 1968.  Subsequent records are silent for further 
reference to illicit drug use.  The service treatment records 
document that he was treated on one occasion for a sexually 
transmitted disease (STD) after contact with a woman he met 
at a bar; at his discharge examination he reported an earlier 
STD episode occurring prior to service.  

The veteran attended a VA examination in July 2007.  The 
examiner did not consider the veteran's history of 
unprotected sexual intercourse in service, but instead only 
addressed the theory concerning transmission of hepatitis C 
through the use of jet injector air guns.  The examiner 
concluded, after reviewing certain medical literature, that 
the source of hepatitis C transmission in the veteran was not 
jet injector inoculation.  The examiner indicated that he was 
unaware of any medical literature regarding jet injector air 
guns in relation to hepatitis C.  

The veteran subsequently submitted copies of literature 
regarding jet injector air guns in relation to hepatitis C.

Under the circumstances of this case, the Board finds that 
another VA examination of the veteran is necessary.  See 
generally, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that an inquiry by the RO with the Social 
Security Administration (SSA) revealed that the SSA had 
considered the veteran disabled from 1978 to 1983.  The 
inquiry response also lists a disability onset date of June 
1988, suggesting that the veteran might have applied again 
for disability benefits at some point.  Records from the SSA 
are not on file.  Given that the veteran contends that the 
first post-service manifestations of his hepatitis were 
evident in the late 1970s, the Board finds that any records 
for the veteran held by the SSA should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's receipt of SSA 
disability benefits effective from 1978 
to 1983, as well as the medical records 
relied upon concerning the receipt of 
such benefits, and any subsequent medical 
records for the veteran in SSA's 
possession.

4.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to address the 
nature and etiology of his hepatitis C.  
The claims folder must be provided to the 
examiner for review.  Based on various 
possible means of exposure to hepatitis C 
both generally and in this case, and the 
clinical progress of this veteran's 
disease, the examiner should address each 
of the following:  

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's hepatitis C is 
etiologically related to his period 
of service, to include from 
unprotected sexual intercourse or 
inoculations administered through 
jet injector air guns?

A complete rationale for any opinion must 
be provided. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the veteran and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

